DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 7 and 27-32 are allowable for the same reasons as indicated in the Office Action filed 04/23/2021.
Regarding claim 9, the prior art of record fails to teach or suggest a device for detecting cotinine, comprising: a film including a plurality of molecularly-imprinted-polymer (IP) coated conductive nanoparticles; and two electrodes in contact with the film for passing electrical current through the film to detect said binding as a change in electrical conductivity of the film; wherein the MIP coated conductive nanoparticles comprise: a conductive nanoparticle capable of conducting an electrical current; 2Attorney Docket No.: 605586 a silicon dioxide coating formed on the conductive nanoparticle and forming a first shell around the conductive nanoparticle; and an MIP coating formed on the silicon dioxide coating and forming a second shell, the MIP coating comprising polyvinylpyrrolidone-co-poly(methyl methacrylate) molecularly imprinted with cotinine to provide specific affinity for binding of cotinine to the MIP coated conductive nanoparticle such that the cotinine is detectable as a change in electrical conductivity of the MIP coated conductive nanoparticle; and wherein the conductive nanoparticle comprises a metal core.
Claims 19-26 depend from claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J EOM/Primary Examiner, Art Unit 1797